Citation Nr: 0634289	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-06 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating higher than 40 percent, and 
an initial rating higher than 50 percent from August 20, 
2005, for cervical spine disc disease with traumatic 
arthritis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), granting 
service connection and 20 percent rating for degenerative 
joint and disc disease of the cervical spine with bilateral 
upper extremity paresthesias, effective in September 2000.  

Then, in a January 2002 rating decision, the RO granted a 40 
percent rating for cervical spine disc disease with traumatic 
arthritis, effective in September 2000.  

In September 2003 and January 2005, the Board remanded the 
case to the RO for additional development.  

Then, in an April 2006 rating decision, the RO granted a 
higher rating, from 40 percent to 50 percent, effective 
August 20, 2005 (date of a VA examination), for cervical 
spine disc disease with traumatic arthritis.  The veteran 
continued his appeal for a higher rating.    


FINDINGS OF FACT

1. For the period prior to August 20, 2005, the service-
connected cervical spine disc disease with traumatic 
arthritis was manifested by complaints of numbness and pins 
and needles in both hands; clinical findings demonstrate no 
more than moderate limitation of motion, lower cervical 
spondylosis with mild neural foraminal narrowing at C4-5 but 
no nerve root compromise on X-ray and MRI scans, no objective 
evidence of a neurologic deficit, and no incapacitating 
episodes having a total duration of at least six weeks during 
a period of 12 months.  



2. For the period beginning August 20, 2005, the service-
connected cervical spine disc disease with traumatic 
arthritis is manifested by moderate limitation of motion 
(forward flexion to 35 degrees, backward extension to 45 
degrees, lateral bending on the left and right to 20 degrees, 
and rotation on the left and right to 55 degrees with an 
additional 5 degrees of motion restriction in consideration 
of painful motion), without objective evidence of a 
neurologic deficit or incapacitating episodes having a total 
duration of at least six weeks during a period of 12 months.   


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 40 
percent for the period prior to August 20, 2005, and of a 
rating higher than 50 percent for the period beginning August 
20, 2005, for the service-connected cervical spine disc 
disease with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5003, 5010, 5290 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to and on September 23, 2002), and Diagnostic Codes 
5237, 5242 (effective on September 26, 2003).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim for increase, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection after the initial adjudication, 
which was not prejudicial to the veteran as the claim was 
granted. Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating. 
Dingess at 19 Vet. App. 473. 

Alternatively, VCAA notice was sent to the veteran by 
letters, dated in March 2004 and March 2005.  The RO advised 
the veteran of what was required to prevail on the claim for 
increase. He was informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also specifically requested the veteran to 
provide VA with any evidence or information that he may have 
in his possession pertaining to the claim.  The notices 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim). 

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in April 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006)

Duty to Assist

Under 38 U.S.C.A. § 5103, VA has made reasonable efforts to 
identify and obtain relevant records in support of the claim. 
The RO has obtained the veteran's service medical records and 
private records.  The veteran has not identified any 
additionally available evidence, to include any VA medical 
records, for consideration in his appeal.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in June 2000 (pre-discharge), 
October 2001 (fee basis), and August 2005, specifically to 
evaluate the nature and severity of the disability at issue.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   

Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

During the course of the appeal, the regulations pertaining 
to evaluating disabilities of the spine were revised, 
effective September 23, 2002 and again effective September 
26, 2003.  

When a new regulation is issued while a claim is pending 
before VA, VA must determine whether the old or new criteria 
is more favorable to the claim. 

Criteria Effective Prior to September 23, 2002

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Traumatic arthritis substantiated by X-ray is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, for evaluation 
of limitation of motion of the cervical spine, severe 
limitation of motion warrants a 30 percent rating.  Overall, 
the most restrictive range of motion findings in the record 
are reflected in the August 2005 VA examination report, which 
shows forward flexion to 35 degrees, backward extension to 45 
degrees, lateral bending on the left and right to 20 degrees, 
and rotation on the left and right to 55 degrees.  The 
examiner also commented that there was an additional 5 
degrees of motion restriction with flexion and extension in 
consideration of painful motion, which was noted along with 
weakened movement, increased fatigue, and lack of endurance.  
Such findings clearly indicate that the veteran's limitation 
of motion is moderate in degree.  Even considering this 
additional 5 degrees of motion restriction under 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the veteran does not meet the criteria for a higher rating 
under Code 5292, because he is already evaluated in excess of 
the maximum rating under criteria for limitation of motion of 
the cervical spine.  In short, the veteran may not obtain a 
higher rating under the limitation of motion criteria of 
Diagnostic Code 5292.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.

The medical records show complaints of neurological symptoms 
in the upper extremities to include numbness and pins and 
needles in both hands.  However, in the view of the Board, 
the symptoms are not productive of a pronounced condition 
either prior to or from August 20, 2005, as required by Code 
5293 for a higher rating.  At the time of the pre-discharge 
June 2000 VA examination, the veteran's neurological 
evaluation was essentially normal.  The examiner's diagnoses 
included early degenerative disc disease of the cervical 
spine without neurologic deficit.  Such was the diagnosis on 
the next VA examination.  At the time of a fee-basis VA 
examination in October 2001, the veteran complained of daily 
neurological symptoms in the neck, shoulder, arms, hands, and 
fingertips.  He reported that the medication he took "knocks 
the edge" off the problems for about 12 hours.  On 
neurological evaluation of the upper extremities, deep tendon 
reflexes, sensation, and muscle strength testing were 
essentially normal.  Recent X-rays of the cervical spine 
reportedly showed lower cervical spondylosis with mild neural 
foraminal narrowing at C4-5.  The examiner diagnosed chronic 
neck and upper extremity pain with underlying disc 
degeneration without objective evidence of neurologic deficit 
on that basis.  



On VA neurological examination on August 20, 2005, the 
veteran complained of pins and needles and dysfunction of the 
arms at times.  He reported treatment that has included facet 
joint blocks, epidural steroid injection blocks, and nerve 
root blocks.  Nevertheless, on objective testing there was no 
spasm noted, and strength, sensation, and reflexes were 
evaluated as normal.  The examiner commented that as to the 
severity of any neurological manifestations associated with 
the veteran's service-connected cervical spine, he did not 
find any neurological manifestations.  Outpatient records 
from a military clinic mainly show treatment for neck pain.  
A March 2001 MRI of the cervical spine indicated relatively 
minor changes of degenerative disc disease, which contributed 
to mild neural foraminal narrowing, but there was no direct 
impingement of the nerve roots or cord, and no significant 
canal stenosis.  The veteran's physician in July 2001 stated 
that the veteran's upper extremity radicular symptoms, 
especially weakness, were continuing to be problematic.  
Nevertheless, in view of the foregoing objective evidence, 
the Board finds that the veteran's service-connected cervical 
spine disc disease is not reflective of a pronounced 
condition, as required by the criteria under Code 5293 for a 
higher rating.  

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine disability.  

Criteria Effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, for the periods 
prior to and beginning August 20, 2005, the veteran's 
currently assigned evaluations are in excess of the maximum 
ratings afforded under Codes 5003, 5010, and 5290.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

For the purpose of an evaluation under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group of the upper extremity that is affected.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least six weeks during a period of 12 months.  In fact, the 
VA orthopedic examiner in August 2005 indicated that there 
was no history of incapacitating episodes.  The VA neurologic 
examiner in August 2005 noted that the veteran had 
experienced two episodes of incapacitating attacks - in 1999 
and 2001.  The veteran attributed these attacks to the fact 
that he had run out of his medications.  The veteran was 
reportedly seen at the emergency room on both occasions and 
that the symptoms, which were apparently quite severe, lasted 
only a few days.  This disability picture does not 
demonstrate that the veteran meets the criteria for a higher 
rating under the revised Code 5293, according to 
incapacitating episodes.  

The Board next addresses whether a higher rating under Code 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As discussed in 
the section above, neurological symptoms related to the 
veteran's service-connected cervical spine disability are not 
shown to an appreciable, or measurable, degree.  Clinically, 
as shown on all VA examinations, he was essentially 
neurologically intact.  Moreover, while the orthopedic 
manifestations of the service-connected disability (i.e., 
moderate limitation of motion of the cervical spine) have 
been shown to be chronic and present constantly, this cannot 
also be said of neurological symptoms attributable to the 
service-connected cervical spine disability.  As noted, the 
VA examiners did not substantiate this on clinical testing, 
and in fact imaging studies such as the MRI of March 2001 by 
a military clinic did not demonstrate direct impingement of 
the nerve roots or cord.  As there is no objective medical 
evidence to show that any cervical neuropathy is productive 
of mild incomplete paralysis, in the Board's view there is no 
basis for the assignment of a separate rating for neurologic 
manifestations resulting from intervertebral disc syndrome 
under applicable evaluation criteria.  

Criteria Effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain and degenerative 
arthritis of the cervical spine, a 40 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is warranted where 
there is unfavorable ankylosis of the entire spine. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (cervical strain) and 5242 
(degenerative arthritis of the spine) (effective September 
26, 2003).


After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's cervical spine disability is 
manifested by unfavorable ankylosis of the entire spine.  As 
noted earlier, the most restrictive range of motion findings 
in the record are reflected in the October 2005 VA 
examination report, and the report clearly shows that the 
veteran's cervical spine (or his entire spine) is not 
unfavorably ankylosed.  Thus, the medical evidence does not 
satisfy the criteria for a higher rating under the revised 
Codes 5237 and 5242.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
revised Codes 5237 and 5242, the veteran's entire spine is 
unfavorably ankylosed, for higher rating for the period prior 
to and beginning August 20, 2005.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies on the VA examination in August 2005.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, as discussed previously, there is no objective medical 
evidence to show that any cervical neuropathy is productive 
of mild incomplete paralysis for the assignment of a separate 
rating under criteria for peripheral nerve injuries.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, the Board finds that there are no objective findings of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months.  As noted in the section herein above, the VA 
examination report references to incapacitating episodes 
indicated that there were two (in 1999 and 2001) and that 
each episode lasted no more than a few days.  Therefore, a 
higher rating is not warranted under revised Code 5243, as it 
pertains to evaluation according to incapacitating episodes.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in September 2000.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The evidence shows that the 
veteran's cervical spine disability is appropriately rated as 
no more than 40 percent from the effective date of service 
connection in September 2000 until August 20, 2005, and as no 
more than 50 percent disabling beginning on August 20, 2005. 

In sum, the Board finds that the preponderance of the 
evidence is against higher ratings for the cervical spine 
disability under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Thus, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial rating in higher than 40 percent, and an initial 
rating higher than 50 percent from August 20, 2005, for 
cervical spine disc disease with traumatic arthritis is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


